[Cite as State v. Grimes, 2022-Ohio-4526.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 110925
                 v.                                :

JEFFREY GRIMES,                                    :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 15, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                   Case Nos. CR-19-639447-B and CR-20-650118-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jeffrey Schnatter and Carla Neuhauser,
                 Assistant Prosecuting Attorneys, for appellee.

                 Erin R. Flanagan, for appellant.




ANITA LASTER MAYS, P.J.:

                   Appellant Jeffrey Grimes (“Grimes”) appeals his convictions for

multiple charges. We affirm.
I.   BACKGROUND AND FACTS

                 Grimes was indicted on the following counts in Cuyahoga C.P. No.

CR-19-639447-B on May 6, 2019, charging him and his adult girlfriend, A.R., with

the following:

COUNT                       OFFENSE                       DEGREE
1                           Rape in violation of R.C.     F1
                            2907.02(A)(1)(c) with a
                            Sexually Violent Predator
                            Specification pursuant to
                            R.C. 2941.148(A)
2                           Rape in violation of R.C.     F1
                            2907.02(A)(1)(c) with a
                            Sexually Violent Predator
                            Specification pursuant to
                            R.C. 2941.148(A)
3                           Rape in violation of R.C.     F1
                            2907.02(A)(2) with a
                            Sexually Violent Predator
                            Specification pursuant to
                            R.C. 2941.148(A)
4                           Rape in violation of R.C.     F1
                            2907.02(A)(2) with a
                            Sexually Violent Predator
                            Specification pursuant to
                            R.C. 2941.148(A)
5                           Sexual Battery in violation   F3
                            of R.C. 2907.03(A)(5) with
                            a Sexually Violent Predator
                            Specification pursuant to
                            R.C. 2941.148(A)
6                           Sexual Battery in violation   F3
                            of R.C. 2907.03(A)(5)
7                           Sexual Battery in violation   F3
                            of R.C. 2907.03(A)(5) with
                            a Sexually Violent Predator
                            Specification pursuant to
                            R.C. 2941.148(A)
8                           Corrupting Another With       F2
                            Drugs in violation of R.C.
                            2925.02(A)(4)(a)
9                           Pandering Sexually            F2
                            Oriented Matter Involving a
                            Minor in violation of R.C.
                            2907.322(A)(3)
COUNT                      OFFENSE                     DEGREE
10                         Pandering Sexually          F2
                           Oriented Matter Involving a
                           Minor in violation of R.C.
                           2907.322(A)(3)
11                         Pandering Sexually          F2
                           Oriented Matter Involving a
                           Minor in violation of R.C.
                           2907.322(A)(3)


               On May 18 2020, in Cuyahoga C.P. No. CR-20-650118-A, Grimes

was indicted for the following:

COUNT                    OFFENSE                     DEGREE
1                        Sexual Battery in           F3
                         violation of R.C.
                         2907.03(A)(5) with a
                         Sexually Violent Predator
                         Specification pursuant to
                         R.C. 2941.148(A)
2                        Pandering Sexually          F2
                         Oriented Matter
                         Involving a Minor in
                         violation of R.C.
                         2907.322(A)(1)
3                        Pandering Sexually          F4
                         Oriented Matter
                         Involving a Minor in
                         violation of R.C.
                         2907.322(A)(5)
4                        Sexual Battery in           F3
                         violation of R.C.
                         2907.03(A)(5) with a
                         Sexually Violent Predator
                         Specification pursuant to
                         R.C. 2941.148(A)
5                        Pandering Sexually          F2
                         Oriented Matter
                         Involving a Minor in
                         violation of R.C.
                         2907.322(A)(1)
COUNT   OFFENSE                     DEGREE
6       Pandering Sexually          F4
        Oriented Matter
        Involving a Minor in
        violation of R.C.
        2907.322(A)(5)
7       Sexual Battery in           F3
        violation of R.C.
        2907.03(A)(5) with a
        Sexually Violent Predator
        Specification pursuant to
        R.C. 2941.148(A)
8       Pandering Sexually          F2
        Oriented Matter
        Involving a Minor in
        violation of R.C.
        2907.322(A)(1)
9       Pandering Sexually          F4
        Oriented Matter
        Involving a Minor in
        violation of R.C.
        2907.322(A)(5)
10      Sexual Battery in           F3
        violation of R.C.
        2907.03(A)(5) with a
        Sexually Violent Predator
        Specification pursuant to
        R.C. 2941.148(A)
11      Pandering Sexually          F2
        Oriented Matter
        Involving a Minor in
        violation of R.C.
        2907.322(A)(1)
12      Pandering Sexually          F4
        Oriented Matter
        Involving a Minor in
        violation of R.C.
        2907.322(A)(5)
13      Sexual Battery in           F3
        violation of R.C.
        2907.03(A)(5) with a
        Sexually Violent Predator
        Specification pursuant to
        R.C. 2941.148(A)
COUNT                   OFFENSE                       DEGREE
14                      Pandering Sexually            F2
                        Oriented Matter
                        Involving a Minor in
                        violation of R.C.
                        2907.322(A)(1)
15                      Pandering Sexually            F4
                        Oriented Matter
                        Involving a Minor in
                        violation of R.C.
                        2907.322(A)(5)
16                      Trafficking in violation of   F4
                        R.C. 2925.03(A)(2)
17                      Drug Possession in            F4
                        violation of R.C.
                        2925.11(A)
18                      Violating a Protection        F5
                        Order in violation of R.C.
                        2919.27(A)(1)


              The 2019 case arose from charges that Grimes made video recordings

of his adult girlfriend, A.R., engaging in sexual activity with John Doe (“Doe”),

Grimes’s son, who was under the age of 16. A.R. was a codefendant and entered into

a plea agreement with the state prior to trial. The state argued that Grimes forced

A.R. to initiate and engage in activities with Doe. Grimes participated in sexual

conduct with A.R. during A.R.’s interactions with Doe and also provided video

direction. The videos were stored on Grimes’s cell phone. Doe’s mother (“Mother”)

and stepfather ultimately learned of the sexual activities as well as Doe’s

consumption of drugs and alcohol at Grimes’s residence.         The Parma Police

Department (“PPD”) was contacted, and Grimes and A.R. were ultimately arrested.

The 2020 case was initiated after additional video recordings and drugs were
recovered based on Grimes’s recorded jail phone conversations while incarcerated

pending trial.

                 The cases were combined for the September 13, 2021 trial. The state

presented six witnesses. Doe did not testify.

                 Mother testified about her history with Grimes and Grimes’s

relationship with Doe. Mother described various events that indicated Doe was not

properly supervised when he was in Grimes’s care. Mother advised Grimes that she

would end voluntary visitation, and Grimes became angry. Mother stated, “He is an

extremely angry person. Most people fear him. He does not show any fear ever. I

personally have feared him since I met him.” Tr. 401. Shortly thereafter, Mother

learned about the drug use and sexual activity and contacted the police.

                 Codefendant A.R. addressed the charges against her and her decision

to testify for the state. A.R. agreed to testify truthfully regarding the charged

activities and to plead guilty to endangering children, a third-degree felony. There

was no agreement regarding the penalty that could range from probation to a three-

year prison term.

                 A.R. testified about her history of oppressive relationships with men

and drug use purportedly patterned after her mother. A.R.’s history with Grimes

began with an off-and-on relationship when A.R. was 17, a hiatus of approximately

nine years, and reengagement in 2016. A.R. moved in with Grimes at his mother’s

home, and the two engaged in what A.R. described as a swinging sexual lifestyle
though Grimes was sometimes upset with A.R. after the activities. Tr. 590. A.R.

testified about her drug use with Grimes and his physical aggression toward her.

               Doe visited the house several times beginning in 2018 and shortly

thereafter moved in. A.R. recounted her participation in alcohol consumption and

sexual activities with Doe who was sometimes noticeably intoxicated. During the

initial encounter, Grimes ordered A.R. to give Doe a lap dance and perform sexual

acts. Doe “seemed shocked and nervous.” Tr. 596. “We were all drinking.” Tr. 596.

Activities escalated when Grimes ordered A.R. to have intercourse with Doe. “I told

him no, and he told me he would beat my ass.” Tr. 601. “I did not want to fight.”

Tr. 606. A.R. stated that she knew there would “be consequences” if she refused

“[b]ecause of physical abuse” she “was put through by” Grimes. Tr. 606.

               A.R. also knew that Grimes recorded the sexual occurrences and

testified about the video exhibits. Doe did not initiate the sexual activities, and A.R.

testified that her participation was involuntary. A.R. did not witness Doe using

drugs, but Grimes told A.R. that he had given Doe drugs because he would rather

have Doe do drugs with him than in the streets. A.R. also stated she was using heroin

and cocaine daily during the time she resided with Grimes and sometimes her

recollection was “cloudy.” Tr. 661.

               Sergeant Kalal of the PPD narcotics unit participated in the 2019

arrest warrant execution for A.R. and Grimes. Grimes was secured, and Grimes’s

mother gave permission for police to check the house and yard for A.R. During the

search, a video recording system was observed that was pointed toward the
basement bed. Police also observed drug paraphernalia in plain view. A search

warrant was obtained based on the observations. Additional drug paraphernalia

was discovered including suspected drugs.

              Grimes’s friend, K.B., who acted as the phone liaison between the

incarcerated Grimes and Doe, testified that she was informed that Grimes’s legal

issues stemmed from A.R.’s sexual involvement with Doe. Grimes asked K.B. to

contact various people and to call Doe — not to text. However, K.B. sent a text that

was read into the record that advised Doe that Doe did not have to say anything that

was not true. K.B. also had a telephone conversation with Doe to convey the same

information. Contact ceased when Mother asked K.B. not to contact her son.

               Forensic psychologist Dr. James Eisenberg testified regarding his

evaluation of A.R., which was requested by the office of the Cuyahoga County Public

Defender. Dr. Eisenberg was requested to

      do an evaluation to determine if she was a victim of domestic violence,
      what I would call intimate partner violence, similar to battered
      women’s syndrome and, secondly, whether or not that was pertinent to
      the issue of duress under the Ohio code regarding participation in an
      alleged criminal act.

Tr. 734.

               Dr. Eisenberg reviewed records and reports. He also met with A.R.,

who had not entered a plea agreement at the time; so at that point, he was

conducting “a straight evaluation of her regarding her pending criminal case” “to

determine if in fact she was a battered woman.” Tr. 743. Dr. Eisenberg recounted

A.R.’s drug abuse issues and reviewed records relating to A.R. and, after A.R. entered
a plea agreement, reviewed additional records such as jail phone call recordings

between A.R. and Grimes.

              Dr. Eisenberg opined that the phone calls revealed “typical patterns

of abuse. [Grimes] was telling her certainly that he loved her. On the other hand he

was yelling and blaming her for cooperating with [the state].” Tr. 749. Dr. Eisenberg

also opined that Grimes “had enormous control” “through a variety of techniques

and tactics * * *.” Tr. 749-750. “[A.R.] was afraid of him, whether or not he was with

her” “and still loved him on the other hand.” Tr. 750.

              The state closed with Detective Fullerton of the PPD who investigates

sexual assaults of minors. He met with Mother and Mother’s husband in response

to a report received on April 10, 2019, and ultimately met with Doe.

Detective Fullerton was able to secure arrest warrants for Grimes and A.R. based on

the information received. He was also present during the warrant execution and

confirmed the testimony of Sergeant Kalal.

              The jury viewed the video of Detective Fullerton’s post-arrest

interview with Grimes. Grimes denied being present during or participating in

sexual activity between A.R. and Doe. Grimes told Detective Fullerton during that

interview that the interior security cameras were on a live feed to be viewed in real

time and were accessible via cell phone. The interview occurred prior to extraction

of the video evidence that depicted Grimes’s involvement in the activities.

              Grimes advised Detective Fullerton that he would provide access to

additional videos that would exonerate him. At a meeting with the detective and
defense counsel, Grimes was allowed to view the videos secured from Grimes’s SD

card at the time of his arrest. Grimes retracted his offer to provide exonerating

videos, but the videos were secured by warrant. Grimes also appeared in the new

videos. Detective Fullerton heard several jail call recordings between Grimes and

others, including A.R., who connected via three-way connection through Grimes’s

mother.

              Doe did not testify at trial. The defense motion for judgment of

acquittal under Crim.R. 29 proffered at the close of the state’s case was denied. The

defense rested, and the renewed acquittal motion was denied.

              Grimes was convicted in Case No. CR-19-639447-B of the following:

      On a former day of court the jury returned a verdict of guilty of rape
      [R.C.] 2907.02(A)(1)(c), [a felony one] with sexual violent predator
      specification(s) as charged in count(s) 1, 2 of the indictment. On a
      former day of court the jury returned a verdict of guilty of rape [R.C.]
      2907.02A)(2) [a felony one] with sexual violent predator
      specification(s) as charged in count(s) 3, 4 of the indictment. On a
      former day of court, the jury returned a verdict of guilty of sexual
      battery [R.C.] 2907.03(A)(5) [felony] with sexual violent predator
      specification(s) as charged in count(s) 5, 7 of the indictment. On a
      former day of court the jury returned a verdict of guilty of sexual battery
      [R.C.] 2907.03(A)(5) as charged in count(s) 6 of the indictment.

      On a former day of court the jury returned a verdict of guilty of
      corrupting another with drugs [R.C.] 2925.02(A)(4)(A) [a felony 2] as
      charged in count(s) 8 of the indictment.

      On a former day of court the jury returned a verdict of guilty of
      pandering sexually oriented matter involving a minor [R.C.]
      2907.322(A)(3) [a felony 2] as charged in count(s) 9, 10, 11 of the
      indictment.

JE 118844631 9/28/21
              In Case No. CR-20-650118-A, Grimes was convicted of the following:

      On a former day of court the jury returned a verdict of guilty of sexual
      battery [R.C.] 2907.03(A)(5) [a felony 3] with sexual violent predator
      specification(s) as charged in count(s) 1, 4, 7, 10, 13 of the indictment.

      On a former day of court the jury returned a verdict of guilty of
      pandering sexually oriented matter involving a minor [R.C.]
      2907.322(A)(1) [a felony 2] as charged in count(s) 2, 5, 8, 11, 14 of the
      indictment.

      On a former day of court the jury returned a verdict of guilty of
      pandering sexually oriented matter involving a minor [R.C.]
      2907.322(A)(5) [a felony 4] as charged in count(s) 3,6, 9, 12, 15 of the
      indictment.

      On a former day of court the jury returned a verdict of guilty of
      trafficking offense [R.C.] 2925.03(A)(2) [a felony 4] as charged in
      count(s) 16 of the indictment.

      On a former day of court the jury returned a verdict of guilty of drug
      possession [R.C.] 2925.11 [a felony 4] as charged in count(s) 17 of the
      indictment.

      On a former day of court the jury returned a verdict of guilty of violating
      protection order. Consent agreement. Anti-stalking [R.C.]
      2919.27(A)(1) [a felony 5] as charged in count(s) 18 of the indictment.

JE 118844672 8/28/21, p. 1.

              Grimes was also found guilty of the sexually violent predator

specifications. Grimes received a total combined sentence of 65 years to life.

              Grimes appeals.

II.   Assigned Errors

              Grimes asserts the trial court abused its discretion or committed plain

error when it admitted impermissible character evidence of Grimes’s tendency

toward aggressive behavior. Grimes secondly claims that the rape convictions are
against the manifest weight of the evidence absent the impermissible character

testimony.

III. Discussion

      A. Impermissible character evidence

                Grimes argues that the admission of evidence regarding Grimes’s

aggressiveness was not relevant except to show disposition and propensity, and the

prejudicial testimony of Mother and A.R. outweighed its probative value. Thus,

Grimes argues the testimony was improperly admitted in contravention of

Evid.R. 404(B).

                To the extent that this argument is raised for the first time on appeal,

it will be reviewed for plain error.

      “[A] reviewing court’s analysis is generally limited to reviewing issues
      raised on appeal solely for plain error or defects affecting a defendant’s
      substantial rights pursuant to Crim.R. 52(B). State v. Tisdale, 8th Dist.
      Cuyahoga No. 74331, 1998 Ohio App. LEXIS 6143 (Dec. 17, 1988). The
      plain error doctrine should be invoked by an appellate court only in
      exceptional circumstances to prevent a miscarriage of justice. State v.
      Cooperrider, 4 Ohio St.3d 226, 227, 448 N.E.2d 452 (1983). Plain error
      will be recognized only where, but for the error, the outcome of the case
      would clearly have been different. Id.”

State v. Bell, 8th Dist. Cuyahoga No. 106842, 2019-Ohio-340, ¶ 61, quoting State v.

King, 184 Ohio App.3d 226, 2009-Ohio-4551, 920 N.E.2d 399, ¶ 8 (8th Dist.).

                “The admissibility of other-acts evidence under Evid.R. 404(B) is a

question of law” that we review de novo. State v. Hartman, 161 Ohio St.3d 214,

2020-Ohio-4440, 161 N.E.3d 651, ¶ 22. However, “the trial court’s weighing of the

probative value of admissible evidence against the danger of unfair prejudice to the
defendant under Evid.R. 403(A) involves an exercise of judgment.” State v. Kamer,

6th Dist. Wood No. WD-20-084, 2022-Ohio-2070, ¶ 132, citing State v. Worley, 164

Ohio St.3d 589, 2021-Ohio-2207, 174 N.E.3d 754, ¶ 117, citing Hartman at ¶ 30.

“[S]o we review that decision for an abuse of discretion.” Id., citing id. An abuse of

discretion occurs where “‘the trial court’s attitude, in reaching its decision, was

arbitrary, unreasonable, or unconscionable.’” Johnson v. Abdullah, 166 Ohio St.3d

427, 2021-Ohio-3304, 187 N.E.3d 463, ¶ 34, quoting Celmer v. Rodgers, 114 Ohio

St.3d 221, 2007-Ohio-3697, 871 N.E.2d 557, ¶ 19 (plurality opinion).

                Evid.R. 404(B) provides:1

       (B) Other crimes, wrongs or acts.

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith.
       It may, however, be admissible for other purposes, such as proof of
       motive, opportunity, intent, preparation, plan, knowledge, identity, or
       absence of mistake or accident. In criminal cases, the proponent of
       evidence to be offered under this rule shall provide reasonable notice
       in advance of trial, or during trial if the court excuses pretrial notice on
       good cause shown, of the general nature of any such evidence it intends
       to introduce at trial.

                Evid.R. 403(A) adds that “[a]lthough relevant, evidence is not

admissible if its probative value is substantially outweighed by the danger of unfair

prejudice, of confusion of the issues, or of misleading the jury.” The exclusion of

relevant evidence under Evid.R. 403(A) rests within the discretion of the trial



       1 “This is the version of
                              Evid.R. 404(B) in effect at the time of the trial. Mostly non-
substantive changes to division (B) went into effect on July 1, 2022. The quoted provision
is now split between Evid.R. 404(B)(1) and (2).” State v. Clinger, 12th Dist. Preble No.
CA2021-11-014, 2022-Ohio-3691, ¶ 15, fn. 2.
court. State v. Skatzes, 104 Ohio St.3d 195, 2004-Ohio-6391, 819 N.E.2d 215, ¶ 107,

citing State v. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343 (1987), paragraph two of the

syllabus.

               The Ohio Supreme Court concurrently issued Hartman, 161 Ohio

St.3d 214, 2020-Ohio-4440, 161 N.E.3d 651, and State v. Smith, 162 Ohio St.3d 353,

2020-Ohio-4441, 165 N.E.3d 112, to provide guidance and clarification regarding

other acts evidence analysis under Evid.R. 404(B).

      We * * * use this case — as well as State v. Smith * * *, another case
      decided today — to help clear up some of the confusion that exists
      regarding the use of other-acts evidence. Thus, we endeavor to provide
      trial courts with a road map for analyzing the admission of other-acts
      evidence and guidance as to appropriate instructions for the jury when
      such evidence is admitted.

Hartman at ¶ 19.

               “Evid.R. 404(B) categorically prohibits evidence of a defendant’s

other acts when its only value is to show that the defendant has the character or

propensity to commit a crime.” Smith at ¶ 36, citing Hartman at ¶ 22. “Other-acts

evidence may, however, be admissible for another non-character-based purpose,

such as ‘motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.’” Id., quoting id. “‘The key is that the evidence must

prove something other than the defendant’s disposition to commit certain acts.’”

Id., quoting id.

               “The threshold question is whether the evidence is relevant.” Smith

at ¶ 37, citing Hartman at ¶ 24; Evid.R. 401; see also State v. Williams, 134 Ohio
St.3d 521, 2012-Ohio-5695, 983 N.E.2d 1278, ¶ 20. “[T]he problem with other-acts

evidence is rarely that it is irrelevant; often, it is too relevant.” Id., citing Hartman

at ¶ 25; see 1A Wigmore, Evidence, Section 58.2, at 1212 (Tillers Rev.1983). For

purposes of Evid.R. 404(B), “the relevance examination asks whether the proffered

evidence is relevant to the particular purpose for which it is offered, as well as

whether it is relevant to an issue that is actually in dispute.” Id., citing Hartman at

¶ 26-27; see also Huddleston v. United States, 485 U.S. 681, 686, 108 S.Ct. 1496, 99

L.Ed.2d 771 (1988).

               If the court determines that the evidence is probative of an issue in

the case and is not based on not grounded on improper character inferences, the

next question is whether the value of the evidence “‘is substantially outweighed by

the danger of unfair prejudice, of confusion of the issues, or of misleading the jury.’”

Smith, 162 Ohio St.3d 353, 2020-Ohio-4441, 165 N.E.3d 112, at ¶ 38, quoting

Evid.R. 403(A); Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, 161 N.E.3d 651, at

¶ 29. “Because other-acts evidence ‘“almost always carries some risk that the jury

will draw the forbidden propensity inference,”’ courts should be vigilant in balancing

the prejudicial impact of the evidence against its probative value.” Id., quoting
Hartman at ¶ 33, quoting United States v. Gomez, 763 F.3d 845, 857 (7th Cir. 2014)

(en banc).

               R.C. 2907.02(A)(2) governs rape and provides, “No person shall

engage in sexual conduct with another when the offender purposely compels the

other person to submit by force or threat of force.” Sexual conduct

      means vaginal intercourse between a male and female; anal
      intercourse, fellatio, and cunnilingus between persons regardless of
      sex; and, without privilege to do so, the insertion, however slight, of any
      part of the body or any instrument, apparatus, or other object into the
      vaginal or anal opening of another. Penetration, however slight, is
      sufficient to complete vaginal or anal intercourse.

R.C. 2907.01(A).

              “Force is an essential element of rape pursuant to R.C.

2907.02(A)(2).” State v. Clark, 8th Dist. Cuyahoga No. 101863, 2015-Ohio-3027,

¶ 27. R.C. 2901.01(A) defines “force” as “any violence, compulsion, or constraint

physically exerted by any means upon or against a person or thing.” “A defendant

purposely compels another to submit to sexual conduct by force or threat of force if

the defendant uses physical force against that person, or creates the belief that

physical force will be used if the victim does not submit.” State v. Schaim, 65 Ohio

St.3d 51, 55, 600 N.E.2d 661 (1992), paragraph one of the syllabus.

              In fact,

      “Ohio Supreme Court case law demonstrates that the type and amount
      of force necessary to purposefully compel a victim to submit ‘by force
      or threat of force’ depends upon the victim and offender’s relationship.”
      State v. Wine, 3d Dist. Auglaize No. 2-12-01, 2012-Ohio-2837, ¶ 41.
      “The force and violence necessary to commit the crime of rape depends
      upon the age, size and strength of the parties and their relation to each
      other.” State v. Eskridge, 38 Ohio St.3d 56, 526 N.E.2d 304 (1988),
      paragraph one of the syllabus. “‘As long as it can be shown that the rape
      victim’s will was overcome by fear or duress, the forcible element of
      rape can be established.’” Id. at 59, quoting State v. Fowler, 27 Ohio
      App.3d 149, 154, 500 N.E.2d 390 (8th Dist.1985).

State v. Whitfield, 8th Dist. Cuyahoga No. 111377, 2022-Ohio-4205, ¶ 18.

               We find as a matter of law that the trial court did not abuse its

discretion in allowing the evidence of force because the “evidence is relevant to a

non-character-based issue that is material to the case.” Smith, 162 Ohio St.3d 353,

2020-Ohio-4441, 165 N.E.3d 112, at ¶ 38, citing Evid.R. 403(A) and Hartman, 161

Ohio St.3d 214, 2020-Ohio-4440, 161 N.E.3d 651, at ¶ 29. The state and Grimes

agree that the focus of the trial was to prove the circumstances surrounding the

sexual conduct and the element of force for the rape charges, specifically Counts 3

and 4 of the 2019 indictment. Appellant’s Brief, p. 9; Appellee’s Brief, p. 10.

               A.R. testified that her participation in the activities was unwilling but

that she did so in fear of Grimes. During Dr. Eisenberg’s testimony regarding A.R.,

the trial court called a sidebar to ensure that Dr. Eisenberg’s testimony was limited

to his review of A.R.’s information, not that of Grimes, and that the doctor did not

reach a legal conclusion but would “educate on the effects” of the “relationship on

the decision-making process of the victim.” Tr. 739. The court asked defense

counsel whether he objected to the testimony. Counsel responded, “The only

objection I have is when it comes time for him to opine whether or not duress was

there.” Tr. 739. Counsel also objected to a jury instruction on duress to which the
trial court responded there would be no jury instruction on duress and no such

instruction was given.

               The trial court cautioned the state to “narrowly approach” the report

and focus on “A.R. and her diagnostic impressions.” Tr. 740. As an expert, “[Dr.

Eisenberg] can certainly opine from her medical history, but he cannot legally just

— he cannot come to a legal conclusion because that is the purview of the jury.” Id.

The court also noted that the jury instructions would address assessing the

“credibility of A.R. the way they would any other witness.” Tr. 740.

               Dr. Eisenberg explained his review based on his retention prior to

A.R.’s decision to enter a plea and after the plea agreement, in light of the additional

evidence he became privy to.        Ultimately, Dr. Eisenberg opined that Grimes

exercised enormous control over A.R. and that she feared Grimes but still loved him.

“So she was conflicted with her feelings for him as well as the threats that were made

towards her.” Tr. 750. “My opinion is that she was under his control throughout the

entire period up until her probably testifying today or yesterday.” Tr. 59.

               Grimes argues that Mother’s testimony was irrelevant and

inadmissible because she was not present during the alleged rapes and only testified

to his forceful nature in general. “‘In determining whether to grant a new trial as a

result of the erroneous admission of evidence under Evid.R. 404(B), an appellate

court must consider both the impact of the offending evidence on the verdict and

the strength of the remaining evidence after the tainted evidence is removed from

the record.’” State v. Marshall, 8th Dist. Cuyahoga No. 109633, 2022-Ohio-2666,
¶ 14, quoting State v. Morris, 141 Ohio St.3d 399, 2014-Ohio-5052, 24 N.E.3d 1153,

syllabus.

               “Even where a substantial right is impacted, after excluding the

impermissible evidence, when there is overwhelming evidence of guilt remaining,

then the admission may be deemed harmless.” Id., citing State v. Tench, 156 Ohio

St.3d 85, 2018-Ohio-5205, 123 N.E.3d 955, ¶ 177, quoting Morris at ¶ 32. Applying

this standard to the record before this court, we find that the admission of such

evidence was harmless.

               Significant here is Grimes’s video interview with Detective Fullerton

that was played for the jury. The video includes statements by Grimes with no

recorded objections in the record as to content. Grimes described himself as “a

[m.f.] you got to fear.” Video exhibit No. 45 at 23:24-24:15). Furthermore, Grimes

appeared to boast about his control over A.R. and claimed to have kicked her out of

his house repeatedly. “I booted her out and I booted her out, take her right back,

‘cause she has no one, no one at all, I know what she comes from, the streets, she

has a f***ing ratchet mother, and that’s it, she has no one, no family at all.” (Exhibit

No. 45, 32:31-52; 48:56-49:10).

               Grimes also claimed that Mother terminated Doe’s visits with Grimes

“because [Doe] feared me, I was that strictness he needed * * * He thinks her house
is a joke.” (Exhibit No. 45 at 25:44-49). He also spoke of “snatch[ing Doe’s] ass up,

beat[ing] his little f***ing ass.” (Exhibit No. 45 at 22:53-23:08).

               The jury was instructed on the element of force:

      Force means any violence, compulsion or constraint physically exerted
      by any means upon or against a person or thing.

      Now, force of a parent, ladies and gentlemen. When a relationship
      between the victim and the defendant is one of child and parent, the
      element of force need not be openly displayed or physically brutal. It
      can be subtle, slight and psychological or emotionally powerful.

      Evidence of an express threat or harm or evidence of significant
      physical restraint is not required. If you find beyond a reasonable doubt
      that under the circumstances in evidence the victim’s will was
      overcome by fear or duress or intimidation, the element of force has
      been proven. Threat includes a direct or indirect threat.

Tr. 921-22.

               This court has held:

      “Evidence of physical, emotional, and verbal abuse upon the victim or
      other family members, even if not included in the indictment, has been
      permitted in numerous jurisdictions, including this one.” State v.
      Williamson, 8th Dist. Cuyahoga No. 80982, 2002-Ohio-6503, ¶ 22. In
      State v. Williams, 8th Dist. Cuyahoga No. 74840, 1999 Ohio App.
      LEXIS 4792 (Oct. 7, 1999), evidence of physical and psychological
      abuse between the abuser and the victim which transpired in the home
      was relevant and probative of a method of control used to force sex
      upon the victim and was inextricably related to the charge of rape and
      gross sexual imposition.

State v. Madsen, 8th Dist. Cuyahoga No. 82399, 2003-Ohio-5822, ¶ 28.

               This court finds that the evidence is probative of the material issue of

force in the case and the admission of the evidence is not substantially outweighed

by the danger of unfair prejudice, confusion of the issues, or misleading the jury.
Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, 161 N.E.3d 651, at ¶ at 25, 29. We

find no error, plain or otherwise.

               The first assigned error is overruled.

      B.    Manifest weight

               Grimes captions his error as a manifest weight challenge to the rape

convictions, but it appears to be an attack from another perspective on the

Evid.R. 404(B) argument overruled in the first assigned error.

               “The criminal manifest weight of the evidence standard addresses the

evidence’s effect of inducing belief.” State v. Ryan, 8th Dist. Cuyahoga No. 108143,

2019-Ohio-5339, ¶ 21, citing State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202,

865 N.E.2d 1264, ¶ 25, citing State v. Thompkins, 78 Ohio St.3d 380, 386, 678

N.E.2d 541 (1997).      “Under the manifest-weight-of-the-evidence standard, a

reviewing court must ask the following question: whose evidence is more persuasive

— the state’s or the defendant’s?” Id., citing Wilson at id. “Although there may be

legally sufficient evidence to support a judgment, it may nevertheless be against the

manifest weight of the evidence.” Id., citing Thompkins at 387.

               “‘When a court of appeals reverses a judgment of a trial court on the

basis that the verdict is against the manifest weight of the evidence, the appellate

court sits as a ‘thirteenth juror’ and disagrees with the fact finder’s resolution of the

conflicting testimony.’” Wilson at id., quoting Thompkins at id. “Reversal on

manifest weight grounds is reserved for the ‘“exceptional case in which the evidence
weighs heavily against the conviction.”’” Ryan at ¶ 23, quoting Thompkins at id.,

quoting State v. Martin, 20 Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.).

                 Upon review, this is not an exceptional case in which the evidence

weighs heavily against the conviction.        We have already determined that the

testimony that Grimes challenges was admissible as a matter of law and the trial

court did not abuse its discretion in allowing its admission.

                In the instant case, the jury was in the best position to determine the

credibility of the witnesses and make “observations that are critical to determining

a witness’s credibility.” Parma v. Singh, 8th Dist. Cuyahoga No. 106935, 2018-

Ohio-5235, ¶ 21, citing State v. Clark, 8th Dist. Cuyahoga No. 94050, 2010-Ohio-

4354, ¶ 17. “The trier of fact is free to accept or reject any or all the testimony of any

witness.” Id., citing State v. Smith, 8th Dist. Cuyahoga No. 93593, 2010-Ohio-4006,

¶ 16.

                The jury not only observed the witnesses, but they also watched video

evidence of the sexual activities and Grimes’s recorded interview. They also heard

jail calls regarding the activities and observed testimony from A.R. The jury was also

instructed:

        Now, ladies and gentlemen, you the jury are the sole judges of the facts
        and the credibility of the witnesses and the weight to be given to the
        testimony of each witness. To weigh the evidence consider the
        credibility or the believability of each person testifying, and you will
        apply the tests for truthfulness which you apply in your daily lives.

Tr. 910. The trial court also supplied a nonexhaustive list of tests to apply.
               Instruction was also provided regarding the testimony of A.R.

including the warning that an “accomplice may have special motives in testifying”

so the jury “should carefully examine an accomplice’s testimony and use it with great

caution and view it with great suspicion.” Tr. 913. The jury was further instructed

on the meaning of complicity in the offenses. We presume that the jury followed the

trial court’s instructions. State v. Walker-Curry, 8th Dist. Cuyahoga No. 106228,

2019-Ohio-147, ¶ 35.

               Having reviewed the entire record, we cannot conclude that the trial

court clearly lost its way and created a manifest miscarriage of justice.

               Therefore, Grimes’s second assignment of error is overruled.

IV. Conclusion

               The trial court’s judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



ANITA LASTER MAYS, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR